DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kundu et al. (Pub. No. 20190335485) in view of Yi (Pub. No. 20200154496).
- With respect to claims 1, 3, 5, 7, Kundu teaches a user equipment (UE) comprising: a higher layer processor configured to determine that a first physical uplink control channel (PUCCH) carrying a first uplink control information (UCI) and a second PUCCH carrying a second UCI overlap in a slot (e.g. Abstract discloses the step of determine that uplink overlap; Fig. 6C shows the PUCCH carrying UCI), the higher layer processor being configured to determine, based on a first priority for the first PUCCH and a second priority for the second PUCCH, one of the first PUCCH and the second PUCCH, the one of the first PUCCH and the second PUCCH having a priority higher than the other one of the first PUCCH and the second PUCCH, the first PUCCH being a PUCCH with multi-slot transmission (e.g. priority rule of UCI types in par. 7m Fig. 6A); and a UL transmitter configured to transmit, in the slot, the one of the first PUCCH and the second PUCCH, without transmitting, in the slot, the other one of the first PUCCH and the second PUCCH (e.g. dropping rule in par. 63, 71, 86, 87, 3); wherein the first priority for the first PUCCH is based on a type of the first UCI, and the second priority for the second PUCCH is based on a type of the second UCI (Fig. 6C shows the first UCI type and second UCI type; par. 71), and Kundu implicitly fails to teach in a case that the type of the first UCI is Semi-Persistent Channel State Information (CSI) with higher priority and the type of the second UCI is periodic CSI with lower priority, the one of the first PUCCH and the second PUCCH is the first PUCCH and the other one of the first PUCCH and the second PUCCH is the second PUCCH.  However, Yi teaches UCI including semi-persistent CSI with higher priority than periodic CSI (par. 234), therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date to implement Yi’s invention into Kundu’s invention at the UCI is CIS with priority on PUCCH for sending uplink control information over PUCCH/PUSCH for priority to the information carried on PUSCHs.
- With respect to claims 9-12, Kundu teaches wherein the second PUCCH being another PUCCH with multi-slot transmission (Fig. 6 shows multiple slots).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471